Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19        PageID.1   Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIAN
                           SOUTHERN DIVISION

Karlynne Tucker-Scaggs,
                                                 Case No.
      Plaintiff,
 v.                                              Hon.

Volunteers of America, Inc., a New
York Non-Profit Corporation, and
William Brett,

Jointly and Individually,

       Defendants.



              COMPLAINT FOR DAMAGES AND JURY DEMAND

      Plaintiff Karlynne Tucker-Scaggs complains of defendants Volunteers of

America, Inc. (“VOA”) and William Brett (“Brett”), as follows:


                    PARTIES, JURISDICTION AND VENUE

      1.    Karlynne Tucker-Scaggs is a resident of Southfield, Michigan.

      2.    Volunteers of America, Inc. is a New York Corporation, registered

to do business in Michigan, and its principal offices in Virginia.

      3.    William “Bill” Brett Vice President of VOA National Housing, is a

resident of Westerville, Ohio.




                                         1
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19      PageID.2   Page 2 of 19




      4.    Key events involved in this matter occurred in the Eastern District

of Michigan; therefore, venue is appropriate in this Court.

      5.    This Court has subject matter jurisdiction over Plaintiff’s claim

under 42 U.S.C. §§ 1981, 1981a, and 1988 pursuant to 28 U.S.C. § 1331.

      6.    This Court has supplemental jurisdiction over Plaintiff’s state-law

claims under 28 U.S.C. § 1367, as the facts related to these claims form the

same case as the federal-law claims.

                            STATEMENT OF FACTS

      7.    Karlynne Tucker-Scaggs is a 60-year-old African American

woman.

      8.    Tucker-Scaggs has a long and successful career in real estate and

property management.

      9.    Tucker-Scaggs worked from 2009 to 2017 directing real estate

and property management at the Michigan affiliate of Volunteers of America.

      10.   In 2017, Tucker-Scaggs was promoted to Director of Operations,

VOA National Housing Corporation.

      11.   In this position, she worked from an office space rented by VOA

and located in Southfield, Michigan.

      12.   Tucker-Scaggs reported to Bill Brett, the Vice President of VOA

National Housing Corporation.

                                       2
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19     PageID.3   Page 3 of 19




      13.   Tucker-Scaggs is known by her colleagues and her direct reports

as a highly professional and knowledgeable leader who produces excellent

work while also supporting her team.

      14.   Brett began working at VOA in 2016 and split his work time

between his home in Westerville, Ohio and the VOA headquarters in

Alexandria, Virginia.

      15.   On November 14, 2018, during a conference call with Brett and

several other members of the National Housing Corporation team, Brett

addressed Tucker-Scaggs harshly on an issue regarding resident certifications

and said, “this is what lead up to your predecessor’s demise, and I don’t want

to have to whip anyone or tan their hides.”

      16.   Tucker-Scaggs found this comment racially charged, violent and

harassing to her.

      17.   Then Tucker-Scaggs had a conversation on November 15, 2018

with Brett in which she also felt harassed and mistreated.

      18.   On November 15, 2018, Tucker-Scaggs called Executive VP of

Human Resources Jane Cohen and informed her about Brett’s comments at the

November 14, 2018 meeting and the subsequent interaction with him that had

left her quite concerned about her job security.



                                       3
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19       PageID.4   Page 4 of 19




      19.    On November 16, 2018, Tucker-Scaggs contacted the VOA

employee hotline to report her concerns that Brett had made racially offensive

comments to her and threatened her job.

      20.    In her complaint, Tucker-Scaggs explained that she believed the

language of “whipping” and “tanning hides” was evocative of slavery.

      21.    Also in November of 2018, at a senior leadership dinner hosted by

Patrick Sheridan, Executive Vice President for Housing, Brett was overheard

by several others to say, “my son is so good at athletics that I should check

with my wife to see if my son has nigger-blood in him.”

      22.    It is believed that at least one person who heard this comment

was so offended that they reported the comment to VOA Human Resources

shortly after this event.

      23.    Late in 2018, Tucker-Scaggs had an opening to fill for a Regional

Housing Manager, who would report directly to her.

      24.    Tucker-Scaggs and Brett interviewed three final candidates for

this position.

      25.    Brett informed Tucker-Scaggs that since the position was in her

department, the final decision would be hers to make.




                                       4
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19     PageID.5   Page 5 of 19




      26.   On or about December 10, 2018, Tucker-Scaggs informed Brett in

a phone conversation that she had selected a candidate who in her estimation

had the best experience and qualifications.

      27.   This candidate Tucker-Scaggs selected is a Latina woman.

      28.   Brett responded that he did not approve of this candidate because

he said that “he could not understand her accent” and vetoed this candidate’s

hiring.

      29.   Tucker-Scaggs was appalled at this response, finding that Brett

had demonstrated with his statement and veto of her hiring a clear racial

animus against stronger candidate because she was a Latina.

      30.   Tucker-Scaggs reported her concerns about Brett’s racism in this

hiring incident to Adrienne Holland, Recruiter and HR en eralist for VOA.

      31.   On December 12, 2018, when Tucker-Scaggs was working at the

headquarters in Virginia, she reported her concern about Brett’s racial bias in

this hiring decision to VP of Diversity and Inclusion, Rhonda Mower.

      32.   Mower took no action in response to Tucker-Scaggs’ report.

      33.   Also on December 12, 2018, Brett and Tucker-Scaggs met together

with Brett’s boss, Patrick Sheridan, the Executive Vice President for Housing.

      34.   At this meeting, Sheridan expressed his concern that there were

communication problems between Brett and Tucker-Scaggs that needed to be

                                       5
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19      PageID.6   Page 6 of 19




resolved—suggesting that he was meeting with them because of the complaint

Tucker-Scaggs made to the employee hotline.

      35.   When Sheridan left the meeting, Brett leaned across at Tucker-

Scaggs and asked her, “Did you think that going to HR with a complaint would

save your job? We are an at-will company and if I want you gone, you’ll be

gone.”

      36.   Brett added that for the moment, Tucker-Scaggs served his

purposes, so that he did not want her gone then, but that she had best

remember that it was his department not hers.

      37.   Brett instructed Tucker-Scaggs to “think about things” over the

Christmas holiday.

      38.   On January 2, 2019, Tucker-Scaggs reported to Director of Human

Resources Lisa Bury that she was concerned that Brett was retaliating against

her for making her report to the VOA employee hotline.

      39.   On January 23, 2019, Brett in a meeting that included Tucker-

Scaggs, spoke to her very disrespectfully and accused her and a colleague of

dishonesty in their work.

      40.   On February 5, 2019, at an organization-wide meeting in

California, Tucker-Scaggs shared her concerns with Executive VP of National



                                     6
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19      PageID.7     Page 7 of 19




Services and COO Sharon Wilson         é no that Brett was harassing her and

retaliating against her.

      41.    On February 8, 2019, Tucker-Scaggs emailed Wilson é no asking

that a third party be present when she met one-on-one with Brett.

      42.    On February 10, 2019, Tucker-Scaggs sent Sheridan an email

expressing further concerns about the hostile workplace and her concerns

that Brett was bullying her in retaliation for having contacted the employee

hotline.

      43.    On February 11, 2019, Sheridan called Tucker-Scaggs saying that

VOA did not tolerate retaliation and asking her to “hang in there.”

      44.    Sheridan also informed Tucker-Scaggs that he was referring the

matter to Human Resources.

      45.    On   February   18, 2019,     Sheridan emailed       Tucker-Scaggs

confirming that he and Wilson      é no had referred her concerns to Human

Resources.

      46.    On March 12, 2019, Brett harassed Tucker-Scaggs over her trip

expenses for the California meeting, even though her receipts were all in order

and legitimate.




                                       7
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.8      Page 8 of 19




      47.    On March13, 2019, Tucker-Scaggs asked Director of Human

Resources Sylvia Compito whether her hotline complaint from November 16,

2018 had been investigated, as she had not received any follow up.

      48.    Compito responded with an email saying that the investigation

had been conducted and closed.

      49.    Tucker-Scaggs was very concerned that there had not been an

investigation, because none of the witnesses to these incidents had been

contacted.

      50.    On March 21, 2019, Compito informed Tucker-Scaggs that she and

Brett would be given “360-Degree Reviews” by an outside company.

      51.    Compito denied that this was because of the complaint Tucker-

Scaggs had made.

      52.    To Tucker-Scaggs’ knowledge, no other VOA managers were asked

to conduct a 360-Degree reviews.

      53.    On April 4, 2019, Cohen wrote to inform Tucker-Scaggs that her

employee complaint had been investigated and was considered closed.

      54.    Also on April 4, 2019, Tucker-Scaggs called Compito to inquire

whether the 360-degree review had been completed.

      55.    On April 9, 2019, Brett yelled and berated Tucker-Scaggs on a

business call.

                                      8
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19       PageID.9   Page 9 of 19




         56.   In response to this call, Tucker-Scaggs wrote to Brett, cc’ing

Sheridan, Cohen, and Compito, explaining why she thought he had been

inappropriate on that phone call and asking for a meeting with Sheridan and

Brett.

         57.   In a separate email, Tucker-Scaggs asked Compito, Cohen, and

Sheridan for an opportunity to discuss her job duties and her ongoing

concerns that Brett is bullying her because she made a complaint to the

employee hotline.

         58.   Tucker-Scaggs also requested that a third party participate in her

upcoming performance review, as she was concerned that Brett would not

give her a fair assessment.

         59.   On April 17, 2019, Tucker-Scaggs wrote to Compito, Cohen, and

Sheridan, explaining that Brett had not agreed to have their department’s

administrator participate in their meetings for her safety and to calm her

anxiety regarding his bullying.

         60.   Tucker-Scaggs further informed them in writing that Brett’s

hostility towards her was affecting “my self-esteem, my productivity, my sleep,

my appetite, my health” and that she was finding the workplace environment

unacceptably hostile.



                                         9
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.10      Page 10 of 19




      61.   On April 23, 2019, when Tucker-Scaggs was working in

Alexandria, Robert ibson, Executive Vice President and Chief of Staff for VOA

invited her to breakfast to check in on “how she was really doing.”

      62.   ibson and Tucker -Scaggs had worked together when she was still

at VOA’s Michigan affiliate and he was the VP for housing.

      63.   At this breakfast, Tucker-Scaggs shared with ibson the events

and incidents described herein, including both the racially biased comments

Brett had made, his threats and harassment of her in retaliation for reporting

her concerns, and the indifference of the VOA leadership to her concerns.

      64.   ibson informed her that he was “appalled” and “very

disappointed” and he encouraged her to speak openly and honestly with

Wilson é no when she met with her the next day.

      65.    On April 24, 2019, Tucker-Scaggs met with Brett, Wilson          é no

and Sheridan.

      66.   At this meeting, Tucker-Scaggs was told that she should “really

think about” whether she wished to persist in lodging accusations against

Brett, because it would misuse the VOA’s resources to have to conduct an

investigation.




                                       10
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19     PageID.11   Page 11 of 19




      67.   At this meeting, Tucker-Scaggs reiterated her concerns that Brett

had demonstrated racial animus in hiring a lesser qualified white woman over

a more qualified Latina.

      68.   At this meeting, Tucker-Scaggs was presented with a task list of

ten new projects that she had to complete within 60 days.

      69.   Tucker-Scaggs completed all of these assigned tasks in advance of

each due date.

      70.   On June 1, 2019, VOA hired a team-building consultant to meet

with Brett and 6 of his direct reports, including Tucker-Scaggs.

      71.   At one point during this session, when Brett left the room, three

members of the team—not Tucker-Scaggs—explained to the consultant that

they could not be forthcoming in the meeting for fear of reprisals and

retaliation from Brett.

      72.    Throughout this time period, Tucker-Scaggs has experienced

increasing emotional distress, heightened anxiety, loss of sleep, and stomach

pain, as well as diminution of her professional esteem from the treatment she

has received from Brett and the VOA executives who have supported and

tolerated his retaliation against her for reporting her concerns about race

discrimination.



                                       11
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.12   Page 12 of 19




      73.   On July 8, 2019, Tucker-Scaggs began a medical leave of absence

to seek treatment and recovery from the immense emotional and physical

distress she has been suffering from Brett’s hostile treatment.

      74.   On September 27, 2019, Tucker-Scaggs provided VOA with a

resignation letter explaining that her physician and psychotherapist had each

informed her that they would not condone her return to work given the abuse

and hostility she had experienced from Brett and the lack of support she was

receiving from the VOA executives regarding her concerns.

      75.   Tucker-Scaggs explained in her resignation letter that both her

physician and psychotherapist felt it would be far too dangerous to Tucker-

Scaggs’s health and well-being to be exposed again to Brett’s bullying and

harassment of her.

      76.   As a result of Brett’s hostile, abusive treatment of Tucker-Scaggs

in retaliation for her exercising her rights to oppose racial discrimination and

racially hostile language in the workplace, Tucker-Scaggs has been denied her

employment at VOA.


   COUNT I: RETALIATION IN VIOLATION OF 42 U.S.C. §§ 1981, 1981a

      77.   Plaintiff incorporates the above allegations by reference here.




                                       12
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19     PageID.13   Page 13 of 19




      78.   42 U.S.C. § 1981 guarantees all person within the United States the

equal right to make and enforce contracts, including employment

relationships, regardless of race.

      79.   It is also unlawful to retaliate against and employees who seek to

exercise their rights under 42 U.S.C. § 1981. CBOCS West, Inc. v. Humphries, 553

U.S. 442 (2008).

      80.   Tucker-Scaggs exercised her rights under 42 U.S.C. § 1981 by

reporting to human resources that Brett had demonstrated racial bias in a

hiring decision and by reporting to the VOA employee hotline that she

believed Brett was expressing racial hostility towards her in the workplace.

      81.   Brett directly threatened Tucker-Scaggs that he would and could

have her terminated because she reported him to human resources.

      82.   Brett’s treatment of Tucker-Scaggs became even more hostile

after she made her complaint to the employee hotline.

      83.   When Tucker-Scaggs sought the intervention of VOA senior

executives and human resources leadership because of the hostile treatment

she was receiving in retaliation for her complaint, they supported Brett and

imposed ultimatum assignments on her, rather than taking actions to end

Brett’s the unlawful conduct.



                                      13
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19        PageID.14   Page 14 of 19




      84.   Brett deliberately created intolerable working conditions for

Tucker-Scaggs by threatening her job and by yelling at her and harassing her

for no legitimate reason in front of colleagues after she reported her concerns

about his racial bias to Human Resources.

      85.   VOA deliberately created intolerable working conditions for

Tucker-Scaggs by failing to conduct any meaningful investigation of her report

that Brett exhibited racial bias toward her and others and by failing to address

her repeated concerns that she was facing retaliation in the form of threats to

her job, hostility, bullying, and harassment from Brett.

      86.   Ultimately, Brett’s persistent hostility and harassment, combined

with the VOA leadership’s knowing support for his conduct, has caused

Tucker-Scaggs to suffer intense emotional and physical distress.

      87.   Brett’s treatment of Tucker-Scaggs, combined with the VOA

leadership’s knowing support for his conduct, caused Tucker-Scaggs to suffer

such extreme psychological and physical pain that she has needed to take an

extended medical leave from her employment.

      88.   Finally, Tucker-Scaggs had no choice but to resign her

employment from VOA on the advice of her healthcare providers who

determined it would be far too dangerous to her health and wellbeing to be

subjected again to Brett’s hostility and harassment of her.

                                       14
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.15   Page 15 of 19




      A.    Relief Sought

      Accordingly, Tucker-Scaggs seeks all remedies and relief provided by 42

U.S.C. §§ 1981a and 1988, including:

      A.    Damages equivalent to the wages, bonuses, fringe benefits and

            other lost compensation, both past and future, as well as the

            accrued interest on same;

      B.    Compensatory damages for the emotional distress, pain and

            suffering, and harm to reputation, caused by Brett and VOA’s racial

            discrimination and retaliation;

      C.    Punitive damages for the willful, intentional discrimination she

            experienced from Parish; and

      D.    Reasonable attorney’s fees, including costs.



   COUNT II: VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

      89.   Plaintiff incorporates by reference all of the allegations contained

above as stated in full herein.

      90.   The ELCRA, M.C.L. § 37.2202(1), prohibits discrimination in the

workplace because of an individual’s race.




                                        15
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19       PageID.16   Page 16 of 19




      91.   The ELCRA, M.C.L. § 37.2701, further prohibits retaliation,

intimidation, or threatening an individual who has sought to exercise her

rights under the act or opposed a violation of the act.

      92.   Tucker-Scaggs exercised her rights under the ELCRA by reporting

to human resources that Brett had demonstrated racial bias in a hiring

decision and by reporting to the VOA employee hotline that she believed Brett

was expressing racial hostility towards her in the workplace.

      93.   Brett directly threatened Tucker-Scaggs that he would and could

have her terminated because she reported him to human resources.

      94.   Brett’s treatment of Tucker-Scaggs became even more hostile

after she made her complaint to the employee hotline.

      95.   When Tucker-Scaggs sought the intervention of VOA senior

executives and human resources leadership because of the hostile treatment

she was receiving in retaliation for her complaint, they supported Brett and

imposed ultimatum assignments on her, rather than taking actions to end

Brett’s the unlawful conduct. Brett deliberately created intolerable working

conditions for Tucker-Scaggs by threatening her job and by yelling at her and

harassing her for no legitimate reason in front of colleagues after she reported

her concerns about his racial bias to Human Resources.



                                       16
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19        PageID.17   Page 17 of 19




      96.   VOA deliberately created intolerable working conditions for

Tucker-Scaggs by failing to conduct any meaningful investigation of her report

that Brett exhibited racial bias toward her and others and by failing to address

her repeated concerns that she was facing retaliation in the form of threats to

her job, hostility, bullying, and harassment from Brett.

      97.   Ultimately, Brett’s persistent hostility and harassment, combined

with the VOA leadership’s knowing support for his conduct, has caused

Tucker-Scaggs to suffer intense emotional and physical distress.

      98.   Brett’s treatment of Tucker-Scaggs, combined with the VOA

leadership’s knowing support for his conduct, caused Tucker-Scaggs to suffer

such extreme psychological and physical pain that she has needed to take an

extended medical leave from her employment.

      99.   Finally, Tucker-Scaggs had no choice but to resign her

employment from VOA on the advice of her healthcare providers who

determined it would be far too dangerous to her health and wellbeing to be

subjected again to Brett’s hostility and harassment of her.




                                       17
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.18   Page 18 of 19




                               RELIEF SOUGHT

      WHEREAS, Tucker-Scaggs has suffered severe emotional distress

with physical pain from Defendants’ actions, Plaintiff seeks the

following relief available under M.C.L. §§ 37.3801-02:

      A.    Compensatory and damages for economic and non-economic

            losses both past and into the future;

      B.    Reasonable attorney’s fees, costs of litigation, and interest on any

            judgment; and

      C.    Any further relief as the Court deems appropriate.



                                    Respectfully submitted by:

                                    Pitt McGehee Palmer & Rivers, PC

                                    By: /s/Robin B. Wagner_____
                                    Michael L. Pitt P24429
                                    Robin B. Wagner P79408
                                    117 W. Fourth Street
                                    Suite 200
                                    Royal Oak, MI 48067
                                    248-398-9800
                                    mpitt@pittlawpc.com
                                    rwagner@pittlawpc.com
 Dated: October 10, 2019




                                      18
Case 2:19-cv-12985-SFC-DRG ECF No. 1 filed 10/10/19    PageID.19   Page 19 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIAN
                          SOUTHERN DIVISION

Karlynne Tucker-Scaggs,
                                              Case No.
      Plaintiff,
 v.                                           Hon.

Volunteers of America, Inc., a New
York Non-Profit Corporation, and
William Brett,

Jointly and Individually,

      Defendants.


                         DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of the facts and issues involved in this

matter.

                                     Respectfully submitted by:


                                    Pitt McGehee Palmer & Rivers, PC
                                    By: _/s/ Robin B. Wagner______
                                    Michael L. Pitt P24429
                                    Robin B. Wagner P79408
                                    117 W. Fourth Street
                                    Suite 200
                                    Royal Oak, MI 48067
                                    248-398-9800
                                    mpitt@pittlawpc.com
                                    rwagner@pittlawpc.com
 Dated: October 10, 2019

                                      19
